Citation Nr: 0113544	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
vagotomy, with a hiatal hernia and gastroesophageal reflux, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a ventral 
hernia, with postoperative ventral incision hernia repair, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a thoracotomy, 
with chest wall pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had active service from September 1975 to 
September 1978, from July 1979 to July 1983, from December 
1984 to October 1986, and from September 1989 to October 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an May 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

During his November 2000 BVA hearing, the veteran indicated 
that he was interested in filing a claim for a total 
disability evaluation based upon unemployability due to 
service-connected disabilities.  This matter is therefore 
referred back to the RO for appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The residuals of a vagotomy are not productive of 
postoperative complications of stricture or continuing 
gastric retention, and the hiatal hernia is not productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

3.  The veteran has not been shown to have a ventral hernia 
that is large and not well supported by a belt under normal 
conditions.

4.  The veteran's thoracotomy disability, while manifested by 
scarring and slight chest pain, is not productive of specific 
limitation of functioning.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a vagotomy, with a hiatal hernia and 
gastroesophageal reflux, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7348 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

2.  The criteria for an evaluation in excess of 20 percent 
for a ventral hernia, with postoperative ventral incisional 
hernia repair, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7339 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

3.  The criteria for an evaluation in excess of 10 percent 
for a thoracotomy, with chest wall pain, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.11 4.14, 
4.118, Diagnostic Code 7804 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Initially, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
statutory duty to assist him in developing the facts 
pertinent to his claims.  Specifically, the veteran has been 
afforded a VA examination, and during his November 2000 BVA 
hearing, he indicated that all records of reported treatment 
were included in his claims file.  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)).    

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Digestive system disabilities are evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Codes7200 to 7348.  However, ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.


II.  Factual Background

In an April 1989 rating decision, the RO granted service 
connection for a hiatal hernia with reflux esophagitis on the 
basis of the fact that the veteran was discharged from 
service because of this disability.  The veteran was assigned 
a noncompensable evaluation, effective from August 1988; a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30, 
effective from February 1989; and a 10 percent evaluation, 
effective from March 1989.  The RO separately granted a 10 
percent evaluation for a thoracotomy with chest wall pain in 
a March 1991 rating decision, effective from October 1990.  
In a May 1996 rating decision, the RO recharacterized the 
veteran's hiatal hernia disability as a vagotomy, with a 
hiatal hernia and reflux, and increased the evaluation to 30 
percent, effective from January 1996, on the basis of medical 
records showing a vagotomy, recurrent episodes of diarrhea, 
and bloating.  Based on these records, the RO also granted a 
separate 20 percent evaluation for a ventral hernia, 
effective from January 1996.  These evaluations have since 
remained in effect and are at issue in this case.  

The veteran underwent a VA examination in May 1998, during 
which he complained of left upper quadrant pain, recurrent 
diarrhea, and nausea.  He indicated that his diarrhea 
occurred roughly twice per week, with approximately six or 
seven loose to watery stools.  Also, approximately two to 
three times per week, although sometimes only once per month, 
the veteran would have acute episodes of pain and bloating in 
the left upper quadrant, associated with sweatiness, nausea, 
and dizziness.  Although the veteran reported that this 
sensation would usually be relieved by laying down and taking 
stomach medication, he did note that he had to go to an 
emergency room on several occasions for gastric lavage; 
however, he also indicated that such a procedure had not been 
performed for one year.  The veteran reported that his weight 
had remained stable at approximately 200 pounds.  

The examination revealed the veteran's weight was 202 pounds.  
There no evidence of a ventral hernia, and bowel sounds were 
normal and active.  A twelve inch left thoracotomy scar, 
which was well-healed and non-tender, was present.  No masses 
were palpable on examination.  The veteran did complain of 
tenderness in the left upper quadrant of the abdomen near the 
midline, but he had no muscle guarding or rigidity.  There 
was no other abdominal tenderness, and the liver, kidney, and 
spleen were not palpable.  The stool was soft but guaiac 
negative.  The impressions were a postoperative hiatal hernia 
with vagotomy and fundoplication, intermittently symptomatic 
and with recurrent gastroparesis and diarrhea; a 
postoperative thoracotomy scar secondary to the hiatal hernia 
that was well-healed, with intermittent mild chest wall pain; 
and a postoperative ventral hernia secondary to the hiatal 
hernia, healed without recurrence or residual.

In October 1998, the veteran was seen at a VA facility for 
complaints of stomach problems, diarrhea three times per 
week, and pain under the left rib cage area.  A March 1999 
sigmoidoscopy revealed mild diverticulitis and internal 
hemorrhoids.  The veteran was subsequently treated for 
chronic diarrhea in April 1999 and for gastroparesis in May 
1999.

The veteran underwent a second VA examination in June 1999, 
during which he complained of increased diarrhea, bloating, 
and distention.  The diarrhea reportedly occurred 
approximately every five to six days, with a maximum of four 
to eight bowel movements and spasmodic symptomatology.  A 
barium enema study from April 1999 was noted to have been 
unremarkable.  The examination revealed the veteran's weight 
was 203 pounds.  There was an upper laparotomy incision of 
21.5 centimeters; bilateral simple mastectomy scars of 15 
centimeters, with a deformity of 0.5 centimeters in the left 
breast; and a positive incisional hernia in the upper portion 
of the laparotomy incision that was 0.5 centimeters in 
circumference.  There were several areas of abdominal 
weakness, but the examination also revealed normal flatus, 
bowel sounds, and stools.  There was no organomegaly and no 
pulsations.  Also shown upon examination were 2.5 centimeter 
chest tube scars that were well-healed without deformity and 
a left thoracotomy incision.  The veteran's posterior 
axillary line pain was described as slight to moderate.  The 
diagnoses were gastroesophageal reflux disease; an abdominal 
laparotomy/vagotomy, status post Nissen fundoplication times 
two, secondary to a hiatal hernia and reflux; a left 
thoracotomy, secondary to gastroesophageal reflux disease and 
a hiatal hernia; and a ventral hernia upper laparotomy 
incision.  

Subsequent VA medical records indicate that the veteran was 
treated for gastroparesis, diarrhea, and hemorrhoids in July 
1999 and for gastroparesis in November 1999.

The report of an esophagogastroduodenoscopy (EGD) conducted 
at a private facility in September 1999 indicates an 
assessment of probable gastroparesis.  A letter from the 
physician who conducted this study, also dated in September 
1999, indicates that the veteran was found to probably have 
irritable bowel syndrome and that gastroparesis might be the 
underlying problem.  This physician further opined that the 
veteran's previous Nissen fundoplication would have the 
effect of changing the motility of the stomach, but such a 
procedure usually decreases the emptying time rather than 
prolonging it.  Additionally, the physician suggested the 
possibility of a pyloric stenosis.  A November 1999 letter 
from this same physician indicates that the veteran continued 
to have daytime diarrhea despite being on Levsinex and a high 
fiber diet and that the underlying problem was probably 
irritable bowel syndrome.

During his November 2000 BVA videoconference hearing, the 
veteran complained of frequent reflux, difficulty with 
physical exertion, and diarrhea.  Also, the veteran stated 
that he had been unemployed for about five months.


III.  Evaluation for Residuals of a Vagotomy,
with Hiatal Hernia and Gastroesophageal Reflux

The RO has evaluated the veteran's residuals of a vagotomy at 
the 30 percent rate under 38 C.F.R. § 4.114, Diagnostic Code 
7348.  Under this section, a 30 percent evaluation is 
warranted for a vagotomy with pyloroplasty or 
gastroenterostomy with symptoms and a confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea.  A 
40 percent evaluation is warranted in cases of confirmed 
post-operative complications of stricture or continuing 
gastric retention.  

An evaluation could also be assigned for the veteran's hiatal 
hernia under Diagnostic Code 7346 if that were the 
predominant disability picture.  Under this Diagnostic Code a 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is for assignment with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.

In this case, the Board observes that the veteran had been 
treated for chronic diarrhea on multiple occasions, and a 
history of a need for gastric lavage was noted during his May 
1998 VA examination.  However, while the possibility of 
gastroparesis has been noted in several medical records, it 
is apparent from the medical evidence as a whole and the 
veteran's own lay contentions that his primary problem has 
been frequent diarrhea.  As a 40 percent evaluation requires 
confirmed complications of stricture or continuing gastric 
retention, the Board finds that the veteran's disability 
picture more closely resembles that contemplated in the 
criteria for a 30 percent evaluation.  

In addition, the medical evidence has not demonstrated 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  The 
veteran's weight has remained stable and there is no reported 
hematemesis or melena with anemia.  Nor are there symptoms 
reported which would lead a conclusion that the veteran's 
disability was productive of severe impairment of health.  
The Board therefore finds that the veteran's disability is 
productive of no more than considerable impairment of health 
as contemplated by a 30 percent evaluation.  As such, a 
higher evaluation is not warranted under Diagnostic Code 7346 
as the predominate disability picture.

Overall, as the criteria for an evaluation in excess of 30 
percent for residuals of a vagotomy have not been met, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


IV.  Evaluation for a Ventral Hernia,
with Postoperative Ventral Incisional Hernia Repair

The RO has evaluated the veteran's ventral hernia at the 20 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7339.  
Under this section, a small postoperative ventral hernia that 
is not well-supported by a belt under ordinary conditions, or 
a healed ventral hernia or postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt, warrants a 20 percent evaluation.  A large 
postoperative ventral hernia which is not well-supported by a 
belt under ordinary conditions warrants a 40 percent 
evaluation.

In this case, the veteran's May 1998 VA examination revealed 
that his ventral hernia was healed without recurrence or 
residuals.  In fact, there was no evidence of this hernia on 
examination.  The June 1999 examination revealed an upper 
laparotomy incision, with no further symptoms attributable to 
a ventral hernia.  In short, the criteria for a 40 percent 
evaluation under Diagnostic Code 7339 have not been met, and 
the preponderance of the evidence is therefore against the 
veteran's claim for an increased evaluation for a ventral 
hernia.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


V.  Evaluation for a Thoracotomy, with Chest Wall Pain

The RO has evaluated the veteran's thoracotomy at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under this section, a maximum evaluation of 10 percent is 
warranted for scars that are tender and painful on objective 
demonstration.  The Board has therefore considered whether an 
increased evaluation might be available for the veteran's 
thoracotomy disability under any other Diagnostic Code 
section.  Diagnostic Code 7805 allows for an evaluation on 
the basis of limitation of functioning of an affected part as 
a result of a scar.  

However, the veteran's VA examinations have not revealed any 
specific limitation of functioning resulting from a 
thoracotomy.  The May 1998 VA examination report does 
indicate mild chest wall pain, but no symptomatology has been 
shown that would indicate that the assigned 10 percent 
evaluation does not adequately contemplate the degree of 
disability resulting from the veteran's thoracotomy.  As 
such, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for this 
disability.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


VI.  Extraschedular Evaluation Under 38 C.F.R. § 3.321(b)(1)

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing by the veteran 
that his disabilities have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
vagotomy, with a hiatal hernia and gastroesophageal reflux is 
denied.

An evaluation in excess of 20 percent for a ventral hernia, 
with postoperative ventral incisional hernia repair, is 
denied.

An evaluation in excess of 10 percent for a thoracotomy, with 
chest wall pain, is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

